Citation Nr: 1208637	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-18 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 2002 to December 2002 and from December 2004 to April 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Travel Board hearing; he failed to appear for such hearing scheduled in July 2010.  In August 2010 the Board remanded the case for additional development.

The appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).   

As a preliminary matter the Board notes that in October 2010 correspondence (while the case was on remand) the Veteran (through his representative) requested copies of service treatment records (STRs) "regarding treatment for his back strain, while in Afghanistan during April 05 to 06."  It is unclear whether the request was honored before the case was returned to the Board; clarification (and perhaps corrective action) is necessary.    

The Veteran reported (and partial private treatment records show) that lumbar strain was diagnosed in February 2004, in association with a work-related back injury.  The Veteran alleges that his back was further injured during his second period of service from December 2004 to April 2006 due to a "twisting injury while lifting an object."  A May 2004 service medical review (finding the Veteran fit for duty) notes that the Veteran strained a muscle in his low back 3 months prior and had infrequent pain if he did not stretch.  A January 2005 STR notes a diagnosis of mechanical low back pain, that the Veteran complained of low back pain for 3 days prior when he bent down to pick something up, and that he had a prior history of low back pain.  An October 2006 VA X-ray was normal but an August 2007 MRI noted that the L5-S1 disc was partially desiccated with a disc bulge.  

Regarding the sequence of events noted above, it is noteworthy that a veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111.  Pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that it was not aggravated by service.  A pre-existing injury or disease will be considered (presumed) to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut this presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The Board's August 2010 remand noted that complete private treatment records regarding the Veteran's work-related back injury in 2004 (between his two periods of active service) are outstanding and that such evidence is pertinent (and perhaps critical) and must be secured.  The Board's remand had also advised the Veteran of the provisions of 38 C.F.R. § 3.158(a).  In an September 2010 letter the RO (via the AMC) sent the Veteran a letter requesting that he identify all sources of evaluation or treatment he received for his low back disability; he did not respond affirmatively to that request (although he requested a copy of his STRs in October 2010 correspondence).  The Board notes that, based on what transpired after the request for identifying information and releases, the proper course of action was allowing the Veteran the one year period to respond, then dismissing under 38 C.F.R. § 3.158(a) (if the Veteran remained non-compliant).  Merits adjudication was improper because development necessary for such adjudication was incomplete.  

Pursuant to the Board's August 2010 remand the Veteran was afforded a VA examination in October 2010 with addendum nexus opinion in December 2011.  On that examination the Veteran reported that he strained his back in 2004 while working at a grocery store, went for evaluation and therapy at Concentra, and that his pain eventually resolved.  In the December 2011 nexus opinion a consulting provider noted that the Veteran was given a diagnosis of low back strain for the workman's compensation incident in February 2004 and that the records of treatment following that incident (including any X-rays) were not available (and that such records would be important). 

In essence, the December 2011 consulting provider reinforced the critical nature of the complete treatment records of the Veteran's February 2004 work-related back injury.  As they are not associated with the record, the opinion offered was based on an incomplete factual background, and is inadequate.  Significantly, factual findings regarding presumptions of soundness and aggravation require consideration of the complete history of the disability at issue. 

In summary, proper merits adjudication of this service connection claim is not possible without completion of the development that was sought (complete private treatment records of an intercurrent back injury).  Because (based on the action of the RO/AMC) the Veteran may have a misconception regarding the consequences (under 38 C.F.R. § 3.158(a)) of a failure to cooperate with the request for pertinent evidence, he must be afforded another opportunity to do so.  

The Veteran is reminded that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private records) is not furnished within a year after the date of request the claim will be dismissed as abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:
1. The RO/AMC should ascertain whether the Veteran's October 2010 request for copies of his STRs was honored (with clarification from the Veteran if necessary).  If the request was not honored, provide the Veteran with copies of his STRs.  

The RO/AMC should also ask the Veteran to identify all sources of evaluation and/or treatment he received for his low back at any time.  He should provide a chronological listing of the providers of all evaluations and treatment he received for his low back, as well as any releases necessary for VA to secure private treatment/evaluation records.  Of particular interest are: (1) The complete treatment records from the February 2004 work-related back injury including treatment that the Veteran received at Concentra Medical Centers and any physical therapy reports; and (2) The complete records (including medical records considered) pertaining to the Veteran's Workman's Compensation claim (including a copy of any award). 

The RO must secure for association with the claims file copies of the complete records of evaluation and treatment from the identified providers and Workman's compensation records.  If any provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.  If the Veteran does not provide the releases necessary for VA to secure the records within a year of the request, the claim must be further processed under 38 C.F.R. § 3.158(a).   If (and only if) he responds with all information and releases sought, proceed to the further development sought below.  
2. If, and only if, the complete records are received pursuant to instruction #1, the RO should return the claims folder to the December 2011 VA consulting provider for an addendum opinion (to encompass consideration of the additional medical evidence received).  The consulting provider must re-review the record, specifically including the additional records received.  Based on review of the record, the provider should respond to the following:

a. Is there any factual evidence in the record that renders it undebatable from a medical standpoint that a low back disability pre-existed the Veteran's 2nd period of active service (from December 2004 to April 2006)?  If so, please identify such evidence, and also indicate whether there is any evidence in the record that renders it undebatable from a medical standpoint that such pre-existing low back disability did not increase in severity during the 2nd period of service?

b. If the Veteran's low back disability did not pre-exist his second period of active service (from December 2004 to April 2006), is the Veteran's current low back disability at least as likely as not (a 50 percent or greater probability) related to such period of service (and specifically to low back injury noted therein)?

The examiner must explain the rationale for the opinion(s) in detail, citing to supporting factual data and/or medical texts/treatises as appropriate.  
If the December 2011 VA consulting provider is unavailable to provide the further explanation sought, the RO should arrange for the Veteran to be examined by an appropriate provider to secure the opinion sought.

3. The RO should then readjudicate the claim (unless it has been dismissed as abandoned under 38 C.F.R. § 3.158(a)).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

